Title: To Benjamin Franklin from Jean-Jacques Bachelier, 22 May 1777
From: Bachelier, Jean-Jacques
To: Franklin, Benjamin


Monsieur
A paris ce 22. may 1777
J’aurois eu l’honneur de vous Rendre mes devoirs depuis longtems si l’on ne m’avoit pas assuré que vous ne demeuriez plus a passy. Permeté moy de vous demender quel jours nous pourons vous voir. Mr. delaffaye mon amy seroit charmé de vous presenter Le memoire qu’il a fait imprimer sur la maniere de bâtir des Romain et leur facon d’employer la chaux pour en faire un mortier aussy dur que la pierre. Je crois cette decouverte interessante pour L’amerique surtout dans les lieux ou la pierre est rare. Me. Bachelier partage Le Respect et la veneration que vous inspiré. Je suis Monsieur votre tres humble et tres obeissant serviteur
Bachelier
P.S. Permeté que Mr Le Ray de Chaumont trouve icy Le temoignage de mon Respect.

 
Addressed: A Monsieur / Monsieur francklin / chez Mr Le Ray de Chaumont / a Passy
Notation: Bachelier, Paris 22 May 1777
